The Court
(nem. con.) was of opinion that the language used by each to the. other, in the presence of the Court, was a contempt ; and that the attack made by Emerson upon Childs, in the hall of entrance, while the Court was sitting, was either “ in the presence of the Court, or so near thereto as to obstruct the administration of justice,” within the meaning of the Act of Congress of the 2d of March, 1831, (pamphlet, p. 99,) “ declaratory of the law concerning contempts of court.”
The Court therefore imposed a fine of five dollars upon each of the parties.
The grand jury having afterward found an indictment against Emerson for the assault and battery, and he having submitted to the Court, was fined five dollars upon that indictment.